Citation Nr: 1121664	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.  

In October 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  

The issue of entitlement to service connection for diabetes mellitus has been raised by the record.   See VA Form 21-526b, dated June 8, 2010.  The Board does not have jurisdiction over this issue, and it is referred to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has hypertension that resulted as secondary to his service-connected PTSD.  The Veteran was granted service connection for PTSD and assigned a 70 percent evaluation in June 2006, during the course of this appeal.  



Following the Board's October 2008 remand of this case, the Veteran was scheduled for a VA examination to determine the etiology of his hypertension in January 2010.  The evidence of record reveals, however, that the Veteran failed to report to his scheduled VA examination.  In May 2010, the Veteran's representative provided a statement contending that the Veteran called the VA Medical Center in Martinsburg, Pennsylvania, well in advance of his scheduled VA examination, to request that his examination be rescheduled, and that he was instructed that the rescheduling would be taken care of.  The representative explained that the Veteran was unable to attend his scheduled examination because he had to travel frequently between New York and Pennsylvania in order to tend to medical care for his son that was paralyzed in a motor vehicle accident.  Accordingly, the Board finds that a remand is necessary in order to give the Veteran an additional opportunity to report for a VA examination.  

Additionally, the Board finds that, on remand, an additional attempt should be made to acquire the Veteran's treatment records dating back to 1979 from Dr. Chi.  In this regard, the Board observes that Dr. Chi stated in a January 2006 letter and a June 2006 statement that the Veteran had been his patient since 1991 but that he had additional records from the Veteran's previous doctor, Dr. Singh, dating back to 1979.  Though the RO/AMC requested records dating back to August 1975 from Dr. Chi, only records dating back to August 1992 were received.  On remand, the RO/AMC should make an additional attempt to specifically acquire those treatment records of the Veteran's visits with Dr. Singh dating back to 1979 that are in Dr. Chi's possession.  

Finally, as the case is being remanded for the foregoing reasons, any recent and relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this regard, the Board notes that the Veteran has been undergoing fairly regular treatment for his hypertension from Dr. Chi, and fairly consistent treatment for his PTSD symptoms from Rashida Khanam, M.D., at Niagara Frontier Psychiatric Associates, PLLC.  Records of his care from Dr. Chi dated since May 2009, and of his care with Dr. Khanam dated since August 


2008, have not been associated with the claims file.  The RO/AMC should attempt to obtain recent treatment records from these providers.

Accordingly, the case is REMANDED for the following action:

1.  Request that Yong B. Chi, M.D. provide a copy of those treatment records for the Veteran's visits with Dr. Singh, dating back to 1979, that are in Dr. Chi's possession.  Current treatment records dated since May 2009 should also be requested.  A negative response should be requested should the records not be available.

2.  Arrange to obtain the Veteran's treatment records from Rashida Khanam, M.D., at Niagara Frontier Psychiatric Associates, PLLC, dated since August 2008.  Any response received should be memorialized in the Veteran's claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension had its clinical onset during active service or is related to any in-service event, disease, or injury.



If not, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension was either a) caused by the Veteran's service-connected PTSD, or b) aggravated by the service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



